PER CURIAM.*
James H. Looney, court-appointed counsel for Edward D. Mitchell, has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Mitchell has filed a response arguing that his trial counsel was ineffective for failing to argue at sentencing that Mitchell was not a leader or organizer under U.S.S.G. § 3B1.1(a).
Our review of the briefs and of the record discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cm. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.